United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2106
Issued: March 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2007 appellant, through counsel, filed a timely appeal from a decision of
the Office of Workers’ Compensation Programs dated July 19, 2007 terminating her medical and
wage-loss benefits for her December 12, 2005 employment injury as of July 18, 2007. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits for her December 12, 2005 employment injury effective
July 18, 2007.
FACTUAL HISTORY
On March 6, 2002 appellant, then a 41-year-old part-time flexible mail handler, sustained
traumatic injury to her right hip, back and neck in the performance of duty.1 The Office accepted
1

The Office assigned file number 09-2019021. On September 25, 2006 the Office doubled this claim with file
number 09-2066676, with the former number as the master file number.

the claim for lumbar strain, aggravation of lumbar spondylolysis and trapezius/shoulder strain
and accepted a March 20, 2002 recurrence of disability claim. Appellant returned to limited-duty
work on June 7, 2002. The Office subsequently expanded her claim to include myalgia and
myositis. On December 12, 2005 appellant sustained injury to her left hand, left arm, left
shoulder, lower back, neck, head and spine when she slipped and fell on ice.2 The Office
accepted the claim for left shoulder contusion, lumbar strain/sprain, cervical strain/sprain and
back contusion.
On March 6, 2006 Dr. Marc C. Schneider, a treating Board-certified orthopedic surgeon,
related treating appellant’s lumbar and cervical strains, back contusion and left shoulder
contusion due to her December 12, 2005 employment injury. He opined that the conditions
“represent a temporary disability and have aggravated appellant’s underlying condition of
lumbar spondylolysis and chronic cervical sprain/strain.” Dr. Schneider released appellant to
five to six hours of work per day with restrictions effective March 27, 2006. On May 18, 2006
the Office received his March 6, 2006 report which listed June 10, 2006 as the date she could
return to work with restrictions.
On July 14, 2006 Dr. E. Gregory Fisher, a second opinion Board-certified orthopedic
surgeon, noted the accepted conditions as left shoulder contusion, back contusion, cervical
strain/sprain and lumbar strain/sprain. A physical examination revealed some lower back pain
on palpation and no muscle atrophy, spasm or muscle guarding over the lower extremities.
Dr. Fisher reported that appellant had “some decreased range of motion in flexion and extension
of the neck as well as rotation from pain over the cervical region.” The left shoulder physical
examination showed restricted range of motion and pain over the shoulder area. Dr. Fisher
indicated that appellant had “negative impingement signs over the left shoulder.” He found that
appellant no longer had any residuals from her accepted December 12, 2005 employment injury
as she sustained a temporary aggravation. Dr. Fisher noted the injuries sustained on
December 12, 2005 were “all soft tissue injuries and would have resolved and healed themselves
in a matter of a few days up to a few months.” However, he opined that appellant continued to
have residuals of her accepted March 6, 2002 employment injury. Dr. Fisher noted limitation on
range of motion due to pain and that there were “no objective neurological findings over the
upper or lower extremities.” He reported that appellant’s subjective complaints of lower back
and neck pain “are similar to the subjective findings she was having prior to the injury of 2005
from the injury in 2002.” On the work capacity evaluation (Form OWCP-5c), Dr. Fisher noted
that appellant had no work restrictions as a result of her December 12, 2005 employment injury.
The restrictions noted on the form were due to her March 6, 2002 employment injury.
In a July 10, 2006 report, Dr. Schneider diagnosed chronic lumbar and cervical
strains/sprains. Since appellant’s December 12, 2005 employment injury, he stated that she “has
had difficulty returning to full-time employment.” Magnetic resonance imaging (MRI) scans of
the cervical and lumbar spines revealed cervical lordosis loss with C5 and C6 mild degenerative
disc changes, Grade 1 anterolisthesis and L5-S1 facet arthropathy with spondylolysis.
Dr. Schneider opined that appellant would “continue to have difficulties with her condition for
an indeterminate amount of time” and released her to work on June 28, 2007 with restrictions.
2

The Office assigned file number 09-2066676.

2

On October 20, 2006 the Office referred appellant to Dr. Stephen J. Goldfarb, a Boardcertified orthopedic surgeon, to resolve a conflict in the medical opinion evidence between
Dr. Schneider, appellant’s treating physician, and Dr. Fisher, the second opinion Board-certified
orthopedic surgeon, on the issue of whether appellant continued to have residuals from her
December 12, 2005 employment injury.
In a November 14, 2006 report, Dr. Goldfarb reviewed the medical evidence, statement
of accepted facts and listed findings on physical examination. He concluded that appellant no
longer had any residuals from her accepted December 12, 2005 employment injury.
Dr. Goldfarb opined that both her left shoulder contusion and lumbar sprain resolved within two
to three months of her employment injury. As to appellant’s ongoing lumbar spine pain, he
attributed this to her chronic lumbar spondylosis. Dr. Goldfarb reported that he found no
evidence of a cervical strain on her examination or contusion to her back. He opined that
appellant’s chronic degenerative disc disease was unrelated to her accepted December 12, 2005
employment injury.
In a January 9, 2007 addendum, Dr. Goldfarb noted that he reviewed additional medical
records as requested by the Office. He stated that appellant’s degenerative lumbar spine changes
were due to the natural progression of the degenerative process rather than an aggravation of her
preexisting condition. Dr. Goldfarb concluded that appellant’s myofascial pain was unrelated to
the December 12, 2005 employment injury as “this probably has been ongoing for several
years.”
On March 30, 2007 the Office issued a notice of proposed termination of benefits under
file number 09-02066676.
On May 2, 2007 the Office received appellant’s letter disagreeing with the proposal to
terminate her compensation. Appellant contended that she continued to experience residuals
from her December 12, 2005 employment injury, including headaches and numbness and
cramping in her left extremities.
In May 18, 2007 supplemental report, Dr. Goldfarb reviewed additional medical records,
including a March 27, 2007 electromyograph (EMG) study. He stated that his opinion was
unchanged. Dr. Goldfarb noted that the EMG study was unremarkable and none of the other
medical records forwarded by the Office gave him reason to change any of the opinions
expressed in his prior reports.

3

By decision dated July 19, 2007, the Office finalized the termination of appellant’s
benefits effective July 18, 2007.3 It noted that her March 6, 2002 employment injury claim
remained open.4
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.5 Having determined that an employee has a disability
causally related to his federal employment, the Office may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.6
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.7 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.8
ANALYSIS
The Office accepted that appellant sustained a left shoulder contusion, lumbar
strain/sprain, cervical strain/sprain and back contusion as a result of the December 12, 2005
employment injury. Therefore, it has the burden of proof to justify the termination of
compensation and medical benefits for these conditions. The Office terminated appellant’s
compensation and medical benefits based on the report of Dr. Goldfarb, the impartial medical
examiner. The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits for her December 12, 2005 employment injury.
Appellant’s treating Board-certified orthopedic surgeon, Dr. Schneider, diagnosed
chronic lumbar and cervical strains/sprains due to the December 12, 2005 employment injury,
which had not resolved. He released her to work with restrictions for five to six hours per day.
Dr. Fisher, a second opinion Board-certified orthopedic surgeon, opined that any residuals form
appellant’s accepted lumbar and cervical strains/sprain, back contusion and left shoulder
contusion had resolved. In order to resolve the conflict, the Office referred appellant to an
impartial medical examiner, Dr. Goldfarb. After conducting a physical examination and
3

On July 23, 2007 appellant’s counsel filed a request for a telephone hearing before an Office hearing
representative. It is well established that the Board and the Office may not have concurrent jurisdiction over the
same case and those Office decisions which change the status of the decision on appeal are null and void. 5 U.S.C.
§ 8101(2). Therefore, any decision issued by an Office hearing representative during the pendency appellant’s
appeal before the Board is null and void. Douglas E. Billings, 41 ECAB 880, 895 (1990).
4

The Board notes that appellant filed a claim for a schedule award on March 17, 2006. It notes that the record
does not contain a final decision regarding appellant’s schedule award claim.
5

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006); George A. Rodriguez, 57 ECAB ___
(Docket No. 05-490, issued November 18, 2005).
6

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Elaine Sneed, 56 ECAB 373 (2005).

7

Jaja K. Asaramo, 55 ECAB 200 (2004); Furman G. Peake, 41 ECAB 361 (1990).

8

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

4

reviewing appellant’s medical reports, Dr. Goldfarb concluded that she had no residuals of the
accepted work-related left shoulder strain, left shoulder rotator cuff tear and rupture and left
shoulder bursae tendon disorder. He pointed out that the lumbar sprain and shoulder contusion
resolved within two to three months of her injury. Dr. Goldfarb also found no evidence of a
cervical strain or contusion. He opined that appellant was capable of working within restrictions,
which were unrelated to her accepted December 12, 2005 employment injury. Where a case is
referred to an impartial medical examiner, the opinion of such specialist, if sufficiently well
rationalized and based on a proper factual and medical background, must be given special
weight.9 The Board finds that the special weight of the medical evidence is represented by the
thorough, well-rationalized opinion of the impartial medical examiner, Dr. Goldfarb.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
medical benefits effective July 18, 2007 on the basis that she no longer had any disability or
residuals due to her accepted December 12, 2005 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2007 is affirmed.
Issued: March 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Richael O’Brien, 53 ECAB 234 (2001).

5

